UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-5170


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

RICHARD EDWARD CABEY,

                 Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Winston-Salem.    Thomas David
Schroeder, District Judge. (1:09-cr-00413-TDS-1)


Submitted:   June 30, 2011                 Decided:   July 13, 2011


Before SHEDD, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan Leonard, LAW OFFICE OF JONATHAN LEONARD, Winston-Salem,
North Carolina, for Appellant. Ripley Rand, United States
Attorney, Anand P. Ramaswamy, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Richard Edward Cabey appeals from his conviction for

possession of a firearm by a convicted felon, in violation of 18

U.S.C.   §§ 922(g),           924(e)      (2006).        Cabey    pleaded    guilty      but

reserved his right to appeal the district court’s denial of his

motion to suppress evidence seized from his vehicle after an

investigatory stop.             Finding no error, we affirm.

             This       court    reviews        factual    findings      underlying     the

district court’s denial of a motion to suppress for clear error

and legal conclusions de novo.                   United States v. Blake, 571 F.3d
331, 338 (4th Cir. 2009), cert. denied, 130 S. Ct. 1104 (2010).

A factual finding is clearly erroneous if this court “on the

entire evidence is left with the definite and firm conviction

that a mistake has been committed.”                        United States v. Harvey,

532 F.3d 326,       337   (4th      Cir.    2008)     (internal      quotation   marks

omitted).         However,       “if    the    district     court’s      account   of    the

evidence     is    plausible       in     light     of   the    record    viewed   in    its

entirety,”        the    court    will     not      reverse     the   district     court’s

finding even if it would have “decided the fact differently.”

United States v. Stevenson, 396 F.3d 538, 542 (4th Cir. 2005)

(internal quotation marks and alteration omitted).                                In other

words,   when      two    views      of   the     evidence      are   permissible,      “the

district     court’s          choice       between       them     cannot     be    clearly



                                                2
erroneous.”       Id.   (internal    quotation        marks    and    alteration

omitted).

            We have reviewed the transcript of the hearing on the

motion to suppress, the district court’s memorandum opinion and

order   denying   the   motion,   and       the   parties’   briefs   and    joint

appendix.     Having reviewed these materials, we conclude that the

district court did not err in denying the motion to suppress.

We   therefore    affirm   the    judgment.         We   dispense     with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                      AFFIRMED




                                        3